EXHIBIT 10(k)

 

12-16-2008

BEMIS SUPPLEMENTAL BIPSP

 

(As Established Effective January 1, 2006)

 

Section 1.                                          Purpose of Plan.   The Bemis
Supplemental BIPSP (the “Plan”) has been established to provide supplemental
benefits in addition to those provided through Sec. 5.7 of the Bemis Investment
Incentive Plan.  By providing said benefits, the Plan provides deferred
compensation for a select group of management or highly compensated employees
and therefore is exempt from most requirements of ERISA.  The Plan is intended
to comply with the requirements of Code §409A.

 

Section 2.                                          Definitions.  The following
definitions shall apply for purposes of this Plan:

 

(a)                                “Account” means an Account established
pursuant to Section 4.

 

(b)                               “Aggregate Continuous Service” is defined in
the BIIP.

 

(c)                                “Beneficiary” means the person or persons the
Participant designated as such under the BIIP.  If there is no designated
Beneficiary under the BIIP, the Beneficiary will be determined as provided in
BIIP Sec. 7.3.

 

(d)                               “BIIP” means the Bemis Investment Incentive
Plan as amended from time to time.

 

(e)                                “BIPSP” means the Bemis Investment Profit
Sharing Plan, which is part of the BIIP.

 

(f)                                  “Board” means the board of directors of the
Company.

 

(g)                               “Certified Earnings” is defined in the BIIP.

 

(h)                               “Change in Control” means any event which
qualifies as a change in the ownership or effective control or a change in the
ownership of a substantial portion of the assets of the Company or another
member of the Control Group pursuant to Code §409A and any applicable
regulations interpreting said section.

 

(i)                                   “Code”  means the Internal Revenue Code of
1986, as from time to time amended.

 

(j)                                   “Committee”  means the Compensation
Committee of the Board.

 

(k)                                “Company” means Bemis Company, Inc., a
Missouri corporation.

 

(l)                                   “Control Group” means the Company and any
trade or business under common control with the Company within the meaning of
Code section 414(b) and (c).

 

--------------------------------------------------------------------------------


 

(m)                             “Disability Retirement” is defined in the BIIP.

 

(n)                               “ERISA” means the Employee Retirement Income
Security Act of 1974, as from time to time amended.

 

(o)                               “Excess Certified Earnings” for a Plan Year
makes the amount, if any, which was excluded from an individual’s Certified
Earnings due to the annual limit under Code §401(a)(17), which is $245,000 for
2009 and is subject to a cost-of-living adjustment for Plan Years after 2009.

 

(p)                               “Group B Participant” is defined in the BIIP.

 

(q)                               “Hour of Service” is defined in the BIIP.

 

(r)                                  “Interest” means interest at an annual rate
of 7%, compounded annually.  This rate will be reviewed by the Company every
fifth Plan Year or more frequently to assure that it remains a “reasonable rate
of interest” for purposes of Treas. Reg. 31.3121(v)(2)-1(d)(2).

 

(s)                                “Participant” means an individual who
qualifies as such pursuant to Section 3.

 

(t)                                  “Participating Employer” means each
corporation which is a member of the Control Group and which employs one or more
Participants.

 

(u)                               “Plan Year” means the calendar year.

 

(v)                               “Qualified Employee” is defined in the BIIP.

 

(w)                             “Separation from Service” is defined in Code
§409A(a)(2)(A)(i) and applicable guidance thereunder, which generally provides
that:

 

(1)                                a Participant will be deemed to have a
Separation from Service only if the Participant ceases to perform any services
for the Company and other members of the Control Group, or the Participant
continues to provide only “insignificant” services;

 

(2)                                service is “insignificant” if it is performed
at a rate that is no more than 20% of the average level of services provided by
the Participant for the preceding three full calendar years;

 

(3)                                a bona fide leave of absence will not be
considered a Separation from Service for the first six months of such leave or
until the Participant no longer has a right to reemployment by statute or
contract, whichever is longer; and

 

(4)                                transfer to an employer in which the Company
or another member of the Control Group has at least 50% ownership interest is
not a Separation from Service.

 

2

--------------------------------------------------------------------------------


 

Section 3.                                          Eligibility to Participate. 
Each Group B Participant who has Excess Certified Earnings for a Plan Year after
2005 shall become a Participant in the Plan as of December 31 of said Plan Year.

 

Section 4.                                          Accounts.  The Company will
maintain an Account for each Participant on the books of the Company.  Amounts
credited to an Account will earn Interest from the date credited to the Account.

 

Section 5.                                          Annual Allocations.  As of
each December 31 beginning with December 31, 2006, the Company shall credit the
Account of each Participant who meets the eligibility requirements in (a) with
an amount determined in (b).

 

(a)                                To share in the allocations for a Plan Year
under this Plan, a Participant must meet all of the following requirements:

 

(1)                                He or she is a Group B Participant.

 

(2)                                He or she is a Qualified Employee on
December 31 of the Plan Year.  No allocation will be made to a Participant’s
Account for a Plan Year if he or she had a Separation from Service prior to the
end of the Plan Year, or transferred to a position such that he or she was not a
Qualified Employee at the end of the Plan Year.

 

(3)                                He or she completed at least 1000 Hours of
Service during said Plan Year.

 

(4)                                He or she had Excess Certified Earnings for
the Plan Year.

 

(b)                               A Participant who meets the eligibility
requirements in (a) for a Plan Year will receive the following allocations for
said Plan Year:

 

(1)                                2% of his or her Excess Certified Earnings
for such Plan Year.

 

(2)                                An additional allocation in an amount up to
3% of his or her Excess Certified Earnings, as determined by the Company in its
sole discretion.  (The percent allocated under this paragraph will be the same
as the percent allocated under Sec. 5.7(b) of the BIIP.)

 

Section 6.                                          Payment of Benefits.  Upon a
Participant’s Separation from Service, the Company will pay the Participant an
amount equal to the vested portion of his or her Account, subject to the
following:

 

(a)                                If the Participant’s Separation from Service
occurs under any of the following circumstances, the vested percentage is 100%
and the entire Account balance will be payable:

 

(1)                                The Separation from Service occurs after the
Participant has completed at least three years of Aggregate Continuous Service.

 

(2)                                The Separation from Service occurs after the
Participant has attained age

 

3

--------------------------------------------------------------------------------


 

65, regardless of length of service.

 

(3)                                The Separation from Service is a Disability
Retirement.

 

(4)                                The Separation from Service is due to the
Participant’s death.

 

If the Participant’s Separation from Service occurs before he or she has
completed three years of Aggregate Continuous Service and is not for a reason
listed in (2), (3), or (4) above, the vested percentage is zero and no amount is
payable under the Plan.

 

(b)                               If the Participant is living, the Vested
Account balance, if any, will be paid to the Participant in a lump sum during
the Plan Year following the Plan Year in which the Participant’s Separation from
Service occurred.  Said payment may not be made earlier than the first day of
the seventh month after the month in which the Separation from Service
occurred.  For example, if Participant’s Separation from Service occurs on
October 15, 2010, the payment will be made during 2011, but not earlier than
May 1, 2011.

 

(c)                                If the Participant is no longer living (e.g.
the Participant’s Separation from Service was due to his or her death, or the
Participant died after Separation from Service but before payment of his or her
vested account balance), the vested account balance will be paid to the
Participant’s Beneficiary.  Such payment will be made on a date determined by
the Company which shall not be later than December 31 of the Plan Year in which
the Participant died.  For this purpose, if the Participant’s death occurs in
October, November, or December, as permitted by Code §409A, payment will be
considered timely if made not later than the fifteenth day of the third month
after the month in which the Participant died.

 

Section 7.                                          Misconduct.   No benefits
will be paid to a Participant under this Plan if the Participant’s Separation
from Service occurs due to commission of any act of fraud, misappropriation, or
embezzlement, or due to commission of a felony in connection with his or her
termination (or such grounds for termination existed at the time of
Participant’s Separation from Service for other reasons).

 

Section 8.                                          Miscellaneous Provisions.

 

(a)                                The Plan will be administered in behalf of
the Company by the Committee.  The Committee has discretionary authority to
construe the terms of the Plan, and the Committee’s determinations shall be
final and binding on all persons.  The Committee may delegate all or any part of
its administrative responsibilities to employees of the Company.

 

(b)                               No Participant shall have any right to assign,
pledge, transfer or otherwise hypothecate this Plan or the payments hereunder,
in whole or in part.  Benefits under this Plan will not be subject to execution,
attachment, or similar process.

 

(c)                                This Plan constitutes the Company’s
unconditional promise to pay the amounts which become payable pursuant to the
terms hereof.  A Participant’s rights are

 

4

--------------------------------------------------------------------------------


 

solely those of an unsecured wage creditor.  This Agreement does not give any
Participant a security interest in any specific assets of the Company.  The
Company may establish a trust for the purpose of paying all or any part of the
benefits payable under the Plan.  If such a trust is established, the trust’s
assets will be subject to the claims of the Company’s creditors, and the trust’s
assets will not be considered Plan assets for purposes of ERISA.

 

(d)                               The Committee may, in its sole discretion,
arrange for payment by each Participating Employer of the amounts the Committee
determines are attributable to service with that Participating Employer.  Absent
such arrangements, a Participant’s entire benefit shall be paid by the
Participating Employer by which the Participant was last employed.  The
Committee may also arrange for one Participating Employer to serve as agent for
the other Participating Employers for purposes of issuing benefit payment checks
under the Plan.

 

(e)                                This Plan shall not be construed as a
contract of employment and does not restrict the right of the Company or any
other member of the Control Group to discharge the Participant or the right of
the Participant to terminate employment.

 

(f)                                  The provisions of this Plan shall be
construed according to the laws of Wisconsin.

 

(g)                               This Plan shall be binding upon and for the
benefit of the successors and assigns of the Company, whether by way of merger,
consolidation, operation of the law, assignment, purchase or other acquisition
of substantially all of the assets or business of the Company, and any such
successor or assign shall absolutely and unconditionally assume all of the
Company’s obligations hereunder.

 

(h)                               The Plan may be amended from time to time by
the Company, subject to the following:

 

(1)                                The amendment must be approved by the Board
or Committee, except as follows:

 

(A)                            The Chief Executive Officer of the Company also
may amend the Plan, provided the amendment does not materially increase the cost
of the Plan or the amount of benefits provided by the Plan.

 

(B)                              In addition, the Board or Committee may
delegate to the Chief Executive Officer authority to approve amendments not
falling with the scope of (A).

 

(2)                                No amendment will have the effect of reducing
vested benefits accrued prior to the date of the amendment.

 

Section 9.                                          Change in Control.  If a
Change in Control occurs, then the Board or Committee may, without the consent
of any Participant affected thereby, terminate the Plan and all substantially
similar plans.  Upon such termination, each Participant who has attained age 65
or completed at least three years of Aggregate Continuous Service as of the date
the Plan is terminated will receive an immediate distribution equal to his or
her Account balance.  Any such

 

5

--------------------------------------------------------------------------------


 

termination of the Plan must occur during the 1-month period preceding or the
12-month period following the Change in Control.  The lump sum payment must be
completed within 12 months after the Plan is terminated.

 

 

 

APPROVED ON BEHALF OF THE COMPANY

 

 

 

 

 

By:

 

 

 

Henry J. Theisen, President and CEO

 

 

 

 

 

 

 

Date signed:

 

 

6

--------------------------------------------------------------------------------